DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 31 March 2020.
2.  Claims 1-21 are pending in the application.
3.  Claims 1-21 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 31 March 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer et al US 2007/0255818 A1 (hereinafter Tanzer) in view of Scheidegger et al US 2020/0193266 A1 (hereinafter Scheidegger).
As to claim 1, Tanzer discloses a computing platform, comprising: 
at least one processor (i.e. CPU) [0059]; 
a communication interface communicatively coupled to the at least one processor (i.e. network connection) [0059]; and 
a memory storing computer-readable instructions that, when executed by the at least one processor (i.e. RAM) [0059], cause the computing platform to: 
receive a request for a product or service (i.e. client requests web page from the company server) [0071]; 
determine whether the request for the product or service is potentially unauthorized (i.e. difference between the customer’s current session signature and the customer’s historic signature exceeds the validation threshold indicating that the customer’s suspicion level is irregular and should be treated as unsafe) [0074]; 
responsive to determining that the request for the product or service is not potentially unauthorized, process the request for the product or service (i.e. server responds with the requested web page) [0073]; 
responsive to determining that the request for the product or service is potentially unauthorized: 
identify a request for additional information (i.e. based on irregular signature status) [0074]; 
transmit the request for additional information to one or more computing devices (i.e. server requests additional credentials) [0074]; 
receive, from the one or more computing devices, additional information response data (i.e. customer provides additional credentials) [0074]; 
determine whether the potentially unauthorized request for the product or service is unauthorized based at least on the additional information response data (i.e. determining whether the additional authentication data is valid) [0074]; 
responsive to determining that the potentially unauthorized request for the product or service is not unauthorized, process the request for the product or service (i.e. if additional credentials are valid server will respond with requested web page) [0075]; and 
responsive to determining that the potentially unauthorized request for the product or service is unauthorized, preventing processing of the request for the product or service (i.e. the server will deny access to resources) [0075].  
Tanzer does not teach using cognitive automation models.
Scheidegger teaches using cognitive automation models [0036-0037].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanzer so that cognitive automation models would have been used.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanzer by the teaching of Scheidegger because it helps to perform modeling without user input [0008].
As to claim 3, Tanzer teaches the computing platform of claim 1, wherein the additional information includes additional authentication data (i.e. providing additional authentication information) [0074].  
As to claim 8, Tanzer discloses a method, comprising: 
receiving, by a computing platform having a memory (i.e. RAM) [0059] and at least one processor (i.e. CPU) [0059], a request for a product or service (i.e. client requests web page from the company server) [0071]; 
determining, by the computing platform, whether the request for the product or service is potentially unauthorized (i.e. difference between the customer’s current session signature and the customer’s historic signature exceeds the validation threshold indicating that the customer’s suspicion level is irregular and should be treated as unsafe) [0074]; 
when it is determined that the request for the product or service is not potentially unauthorized, processing, by the computing platform, the request for the product or service (i.e. server responds with the requested web page) [0073]; 
when it is determined that the request for the product or service is potentially unauthorized: 
identifying, by the computing platform, a request for additional information (i.e. based on irregular signature status) [0074]; 
transmitting, by the computing platform, the request for additional information to one or more computing devices (i.e. server requests additional credentials) [0074]; 
receiving, by the computing platform and from the one or more computing devices, additional information response data (i.e. customer provides additional credentials) [0074]; 
determining, by the computing platform, whether the potentially unauthorized request for the product or service is unauthorized based at least on the additional information response data (i.e. determining whether the additional authentication data is valid) [0074]; 
when it is determined that the potentially unauthorized request for the product or service is not unauthorized, processing, by the computing platform, the request for the product or service (i.e. if additional credentials are valid server will respond with requested web page) [0075]; and 
when it is determined that the potentially unauthorized request for the product or service is unauthorized, preventing processing, by the computing platform, of the request for the product or service (i.e. the server will deny access to resources) [0075].  
Tanzer does not teach using cognitive automation models.
Scheidegger teaches using cognitive automation models [0036-0037].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanzer so that cognitive automation models would have been used.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanzer by the teaching of Scheidegger because it helps to perform modeling without user input [0008].
As to claim 10, Tanzer teaches the method of claim 8, wherein the additional information includes additional authentication data (i.e. providing additional authentication information) [0074].
As to claim 15, Tanzer discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: 
receive a request for a product or service (i.e. client requests web page from the company server) [0071]; 
determine whether the request for the product or service is potentially unauthorized (i.e. difference between the customer’s current session signature and the customer’s historic signature exceeds the validation threshold indicating that the customer’s suspicion level is irregular and should be treated as unsafe) [0074]; 
responsive to determining that the request for the product or service is not potentially unauthorized, processing the request for the product or service (i.e. server responds with the requested web page) [0073]; 
responsive to determining that the request for the product or service is potentially unauthorized: 
identify a request for additional information (i.e. based on irregular signature status) [0074]; 
transmit the request for additional information to one or more computing devices (i.e. server requests additional credentials) [0074]; 
receive, from the one or more computing devices, additional information response data (i.e. customer provides additional credentials) [0074]; 
determine whether the potentially unauthorized request for the product or service is unauthorized based at least on the additional information response data (i.e. determining whether the additional authentication data is valid) [0074]; 
responsive to determining that the potentially unauthorized request for the product or service is not unauthorized, processing the request for the product or service (i.e. if additional credentials are valid server will respond with requested web page) [0075]; and 
responsive to determining that the potentially unauthorized request for the product or service is unauthorized, preventing processing of the request for the product or service (i.e. the server will deny access to resources) [0075].  
Tanzer does not teach using cognitive automation models.
Scheidegger teaches using cognitive automation models [0036-0037].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanzer so that cognitive automation models would have been used.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanzer by the teaching of Scheidegger because it helps to perform modeling without user input [0008].
As to claim 17, Tanzer teaches the one or more non-transitory computer-readable media of claim 15, wherein the additional information includes additional authentication data (i.e. providing additional authentication information) [0074].
6.  Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer et al US 2007/0255818 A1 (hereinafter Tanzer) and Scheidegger et al US 2020/0193266 A1 (hereinafter Scheidegger) as applied to claims 1, 8 and 15 above, and further in view of Teig U.S. Patent No. 11,250,840 B1.
As to claim 2, the Tanzer-Scheidegger combination does not teach the computing platform of claim 1, wherein the request for the product or service includes audio data and wherein determining, using the cognitive automation model, whether the request for the product or service is potentially unauthorized includes analyzing the audio data using natural language processing.  
Teig teaches that the request for the product or service includes audio data (i.e. request for audio content) [column 7, lines 1-14] and wherein determining, using the cognitive automation model, whether the request for the product or service is potentially unauthorized includes analyzing the audio data using natural language processing (i.e. using natural language processor to analyze the audio sample) [column 5 line 56 to column 6 line 9].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the request for the product or service would have included audio data and wherein determining, using the cognitive automation model, whether the request for the product or service was potentially unauthorized includes analyzing the audio data using natural language processing.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Teig because it provides for detecting expressions in a context-sensitive way [column 1, lines 30-46].
As to claim 9, the Tanzer-Scheidegger combination does not teach the method of claim 8, wherein the request for the product or service includes audio data and wherein determining, using the cognitive automation model, whether the request for the product or service is potentially unauthorized includes analyzing the audio data using natural language processing.  
Teig teaches that the request for the product or service includes audio data (i.e. request for audio content) [column 7, lines 1-14] and wherein determining, using the cognitive automation model, whether the request for the product or service is potentially unauthorized includes analyzing the audio data using natural language processing (i.e. using natural language processor to analyze the audio sample) [column 5 line 56 to column 6 line 9].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the request for the product or service would have included audio data and wherein determining, using the cognitive automation model, whether the request for the product or service was potentially unauthorized includes analyzing the audio data using natural language processing.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Teig because it provides for detecting expressions in a context-sensitive way [column 1, lines 30-46].
As to claim 16, the Tanzer-Scheidegger combination does not teach the one or more non-transitory computer-readable media of claim 15, wherein the request for the product or service includes audio data and wherein determining, using the cognitive automation model, whether the request for the product or service is potentially unauthorized includes analyzing the audio data using natural language processing.  
Teig teaches that the request for the product or service includes audio data (i.e. request for audio content) [column 7, lines 1-14] and wherein determining, using the cognitive automation model, whether the request for the product or service is potentially unauthorized includes analyzing the audio data using natural language processing (i.e. using natural language processor to analyze the audio sample) [column 5 line 56 to column 6 line 9].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the request for the product or service would have included audio data and wherein determining, using the cognitive automation model, whether the request for the product or service was potentially unauthorized includes analyzing the audio data using natural language processing.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Teig because it provides for detecting expressions in a context-sensitive way [column 1, lines 30-46].
7.  Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer et al US 2007/0255818 A1 (hereinafter Tanzer) and Scheidegger et al US 2020/0193266 A1 (hereinafter Scheidegger) as applied to claims 3, 10 and 17 above, and further in view of Toth et al US 2019/0268329 A1 (hereinafter Toth).
As to claim 4, the Tanzer-Scheidegger combination does not teach the computing platform of claim 3, wherein the additional authentication data includes multi-factor authentication relying on multiple computing devices.  
Toth teaches that the additional authentication data includes multi-factor authentication relying on multiple computing devices (i.e. multi-factor authentication based on multiple hardware devices) [0040].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the additional authentication data would have included multi-factor authentication relying on multiple computing devices.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Toth because it helps increase the technical complexity associated with authenticating a user to prevent access to unauthorized users [0003].
As to claim 11, the Tanzer-Scheidegger combination does not teach the method of claim 10, wherein the additional authentication data includes multi-factor authentication relying on multiple computing devices.
Toth teaches that the additional authentication data includes multi-factor authentication relying on multiple computing devices (i.e. multi-factor authentication based on multiple hardware devices) [0040].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the additional authentication data would have included multi-factor authentication relying on multiple computing devices.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Toth because it helps increase the technical complexity associated with authenticating a user to prevent access to unauthorized users [0003].
As to claim 18, the Tanzer-Scheidegger combination does not teach the one or more non-transitory computer-readable media of claim 17, wherein the additional authentication data includes multi-factor authentication relying on multiple computing devices.
Toth teaches that the additional authentication data includes multi-factor authentication relying on multiple computing devices (i.e. multi-factor authentication based on multiple hardware devices) [0040].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the additional authentication data would have included multi-factor authentication relying on multiple computing devices.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Toth because it helps increase the technical complexity associated with authenticating a user to prevent access to unauthorized users [0003].
8.  Claims 5, 7, 12, 14, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer et al US 2007/0255818 A1 (hereinafter Tanzer) and Scheidegger et al US 2020/0193266 A1 (hereinafter Scheidegger) as applied to claims 1, 8 and 15 above, and further in view of Nagaratnam et al US 2019/0158477 A1 (hereinafter Nagaratnam).
As to claim 5, the Tanzer-Scheidegger combination does not teach the computing platform of claim 1, wherein the additional information includes a sequence of questions.   
Nagaratnam teaches that the additional information includes a sequence of questions (i.e. authentication using an ordered sequence of questions) [0032].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the additional information would have included a sequence of questions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Nagaratnam because it provides a secure multi-factor authentication [0002].
As to claim 7, the Tanzer-Scheidegger combination does not teach the computing platform of claim 5, wherein the sequence of questions includes a plurality of questions to be answered in a predetermined order.   
Nagaratnam teaches that the sequence of questions includes a plurality of questions to be answered in a predetermined order (i.e. ordered sequence of questions) [0032].   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the sequence of questions would have included a plurality of questions to be answered in a predetermined order.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Nagaratnam because it provides a secure multi-factor authentication [0002].
As to claim 12, the Tanzer-Scheidegger combination does not teach the method of claim 8, wherein the additional information includes a sequence of questions.
Nagaratnam teaches that the additional information includes a sequence of questions (i.e. authentication using an ordered sequence of questions) [0032].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the additional information would have included a sequence of questions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Nagaratnam because it provides a secure multi-factor authentication [0002].
As to claim 14, the Tanzer-Scheidegger combination does not teach the method of claim 12, wherein the sequence of questions includes a plurality of questions to be answered in a predetermined order.  
Nagaratnam teaches that the sequence of questions includes a plurality of questions to be answered in a predetermined order (i.e. ordered sequence of questions) [0032].   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the sequence of questions would have included a plurality of questions to be answered in a predetermined order.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Nagaratnam because it provides a secure multi-factor authentication [0002].
As to claim 19, the Tanzer-Scheidegger combination does not teach the one or more non-transitory computer-readable media of claim 15, wherein the additional information includes a sequence of questions.
Nagaratnam teaches that the additional information includes a sequence of questions (i.e. authentication using an ordered sequence of questions) [0032].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the additional information would have included a sequence of questions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Nagaratnam because it provides a secure multi-factor authentication [0002].
As to claim 21, the Tanzer-Scheidegger combination does not teach the one or more non-transitory computer-readable media of claim 19, wherein the sequence of questions includes a plurality of questions to be answered in a predetermined order.
Nagaratnam teaches that the sequence of questions includes a plurality of questions to be answered in a predetermined order (i.e. ordered sequence of questions) [0032].   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination so that the sequence of questions would have included a plurality of questions to be answered in a predetermined order.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger combination by the teaching of Nagaratnam because it provides a secure multi-factor authentication [0002].
9.  Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer et al US 2007/0255818 A1 (hereinafter Tanzer), Scheidegger et al US 2020/0193266 A1 (hereinafter Scheidegger) and Nagaratnam et al US 2019/0158477 A1 (hereinafter Nagaratnam) as applied to claims 5, 12 and 19 above, and further in view of Thompson US 2018/0365786 A1.
As to claim 6, the Tanzer-Scheidegger-Nagaratnam combination does not teach identifying a score for response data associated with each question of the sequence of questions.  The Tanzer-Scheidegger-Nagaratnam combination does not teach summing the scores for the response data associated with each question to determine an overall score.  The Tanzer-Scheidegger-Nagaratnam combination does not teach comparing the overall score to a threshold.  The Tanzer-Scheidegger-Nagaratnam combination does not teach responsive to determining that the overall score is at or above the threshold, determining that the request for the product or service is unauthorized.  
Thompson teaches identifying a score for response data associated with each question of the sequence of questions (i.e. numerical score is assigned to each wrong answer) [0030].  Thompson teaches summing the scores for the response data associated with each question to determine an overall score (i.e. add up numerical scores) [0030].  Thompson teaches comparing the overall score to a threshold (i.e. compare to a threshold value) [0030].  Thompson teaches responsive to determining that the overall score is at or above the threshold, determining that the request for the product or service is unauthorized (i.e. fails when score is higher than the threshold value) [0030].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger-Nagaratnam combination so that a score would have been identified for response data associated with each question of the sequence of questions.  The scores would have been summed for the response data associated with each question to determine an overall score.  The overall score would have been compared to a threshold.  Responsive to determining that the overall score was at or above the threshold, determining that the request for the product or service was unauthorized.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger-Nagaratnam combination by the teaching of Thompson because it provides identity verification, background checking and risk management during a transaction [0002].
As to claim 13, the Tanzer-Scheidegger-Nagaratnam combination does not teach identifying, by the computing platform, a score for response data associated with each question of the sequence of questions.  The Tanzer-Scheidegger-Nagaratnam combination does not teach summing, by the computing platform, the scores for the response data associated with each question to determine an overall score.  The Tanzer-Scheidegger-Nagaratnam combination does not teach comparing, by the computing platform, the overall score to a threshold.  The Tanzer-Scheidegger-Nagaratnam combination does not teach responsive to determining that the overall score is at or above the threshold, determining, by the computing platform, that the request for the product or service is unauthorized.  
Thompson teaches identifying a score for response data associated with each question of the sequence of questions (i.e. numerical score is assigned to each wrong answer) [0030].  Thompson teaches summing the scores for the response data associated with each question to determine an overall score (i.e. add up numerical scores) [0030].  Thompson teaches comparing the overall score to a threshold (i.e. compare to a threshold value) [0030].  Thompson teaches responsive to determining that the overall score is at or above the threshold, determining that the request for the product or service is unauthorized (i.e. fails when score is higher than the threshold value) [0030].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger-Nagaratnam combination so that a score would have been identified for response data associated with each question of the sequence of questions.  The scores would have been summed for the response data associated with each question to determine an overall score.  The overall score would have been compared to a threshold.  Responsive to determining that the overall score was at or above the threshold, determining that the request for the product or service was unauthorized.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger-Nagaratnam combination by the teaching of Thompson because it provides identity verification, background checking and risk management during a transaction [0002].
As to claim 20, the Tanzer-Scheidegger-Nagaratnam combination does not teach identifying a score for response data associated with each question of the sequence of questions.  The Tanzer-Scheidegger-Nagaratnam combination does not teach summing the scores for the response data associated with each question to determine an overall score.  The Tanzer-Scheidegger-Nagaratnam combination does not teach comparing the overall score to a threshold.  The Tanzer-Scheidegger-Nagaratnam combination does not teach responsive to determining that the overall score is at or above the threshold, determining that the request for the product or service is unauthorized.  
Thompson teaches identifying a score for response data associated with each question of the sequence of questions (i.e. numerical score is assigned to each wrong answer) [0030].  Thompson teaches summing the scores for the response data associated with each question to determine an overall score (i.e. add up numerical scores) [0030].  Thompson teaches comparing the overall score to a threshold (i.e. compare to a threshold value) [0030].  Thompson teaches responsive to determining that the overall score is at or above the threshold, determining that the request for the product or service is unauthorized (i.e. fails when score is higher than the threshold value) [0030].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger-Nagaratnam combination so that a score would have been identified for response data associated with each question of the sequence of questions.  The scores would have been summed for the response data associated with each question to determine an overall score.  The overall score would have been compared to a threshold.  Responsive to determining that the overall score was at or above the threshold, determining that the request for the product or service was unauthorized.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Tanzer-Scheidegger-Nagaratnam combination by the teaching of Thompson because it provides identity verification, background checking and risk management during a transaction [0002].
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Boxwell et al US 2021/0157855 A1 directed to verifying components of a statement and suggest substitute components using a factoid question answer system [abstract].
B.  Smith et al U.S. Patent No. 10,986,504 B1 directed to enabling secured data access from a mobile device executing a native mobile application that operates in connection with a server executing a headless browser [abstract].
C.  Parkinson et al US 2021/0029107 A1 directed to providing assistance to a user and vendor in completing an online trusted transaction [abstract].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492